ACCEPTED
                                                                                                   03-14-00593-CV
                                                                                                          3847554
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              1/21/2015 2:50:21 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK




                                                                                FILED IN
                                   No. 03-14-00593-CV                    3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         1/21/2015 2:50:21 PM
                                                                           JEFFREY D. KYLE
                             In the Third Court of Appeals                       Clerk


                                       Austin, Texas


  COMED MEDICAL SYSTEMS, CO., LTD. d/b/a GEMSS MEDICAL and
      GEMSS NORTH AMERICA INC., f/k/a GEMSS USA INC.,

                                                         Appellants,

                                            v.

            AADCO IMAGING, LLC and AADCO MEDICAL, INC.

                                                         Appellees.


                     On Appeal from Cause No. 14-0486-C26
                     26th District Court of Williamson County, Texas
              In the 26th


     MOTION TO WITHDRAW AND DESIGNATION OF NEW LEAD
          COUNSEL FOR APPELLEES AADCO IMAGING, LLC
                      AND AADCO MEDICAL, INC.
Kenneth J. Ferguson
Texas Bar No. 6918100
Email: KF'erguson@gordonrees.com
        KFerguson@gordonrees.com
Bradley B. Bush
Texas Bar. No. 24057787
Email: bbush@gordonrees.com
        bbush@gordonrees.com
Gordon & Rees, LLP
816 Congress Avenue, Suite 1510
Austin, TX
        TX 78701
Telephone: 512.391.0197
Telephone:  512.391.0197
Facsimile: 512.391.0183
Facsimile:  512.391.0183
                     ATTORNEYS FOR APPELLEES

MOTION TO
MOTION TO W
          WITHDRAW   AND D
            ITHDRAW AND  DESIGNATION   OFNNEW
                           ESIGNATION OF  EW LLEAD
                                              EAD CCOUNSEL  FORAAPPELLEES
                                                    OUNSEL FOR  PPELLEES AADCO
                                                                          AADCO IIMAGING,
                                                                                  MAGING, LLC
                                                                                          LLC AND
                                                                                              AND
AADCOMEDICAL,
AADCO  MEDICAL, INC.
                INC.                                                                            1
TO THE HONORABLE THIRD COURT OF APPEALS:

                  Appellees AADCO
       NOW COMES, Appellees AADCO Imaging,
                                  Imaging, LLC and AADCO
                                                   AADCO Medical,
                                                         Medical,

Inc. (hereinafter
Inc. (hereinafter collectively
                  collectively referred
                                referredto
                                         to as “Appellees”), and
                                            as "Appellees"),     hereby files
                                                             and hereby files this
                                                                              this

Motion to Withdraw and Designation of New Lead Counsel for AADCO Imaging,

LLC and AADCO, Medical, Inc.

       Appellees move
       Appellees move that
                       that its counsel of
                            its counsel    record, Mr.
                                        of record, Mr. Richard
                                                       Richard P. Keeton of
                                                               P. Keeton

McGuireWoods LLP,
McGuireWoods  LLP,600
                   600 Travis
                       Travis St., Suite 7500,
                              St., Suite 7500, Houston,
                                               Houston, Texas
                                                        Texas 77002,
                                                              77002, be

allowed to withdraw
allowed    withdraw as
                    as counsel
                       counsel for
                               for Appellees. Appellees are also
                                   Appellees. Appellees     also represented
                                                                 represented by

Mr. Kenneth J. Ferguson and Mr. Bradley B. Bush of Gordon & Rees, LLP.

       Appellees hereby
       Appellees hereby designate
                        designate Mr.
                                  Mr. Kenneth
                                      Kenneth J.
                                              J. Ferguson
                                                 Ferguson of Gordon & Rees,
                                                          of Gordon   Rees,

LLP as new lead counsel
                counsel for Appellees. As required
                            Appellees. As  required by
                                                    by Texas
                                                       Texas Rule
                                                             Rule of
                                                                  of Appellate
                                                                     Appellate

Procedure 6.1(c), Appellees provide the following information
                                                  information for Mr. Kenneth J.

Ferguson:

       Kenneth J. Ferguson
       Gordon & Rees, LLP
       816 Congress Avenue, Suite 1510
       Austin, TX
               TX 78701
       Telephone: 512.391.0197
       Telephone:  512.391.0197
       Facsimile:  512.391.0183
       Facsimile: 512.391.0183
       KFerguson@gordonrees.com
       KF'erguson@gordonrees.com
       State Bar No. 6918100

       Appellees respectfully request that the Court grant this Motion to Withdraw,

allowing Mr. Richard
allowing     Richard P. Keeton of McGuireWoods
                                  McGuireWoods LLP to withdraw as counsel
                                                                  counsel



MOTION TO
MOTION TO W
          WITHDRAW   AND D
            ITHDRAW AND  DESIGNATION   OFNNEW
                           ESIGNATION OF  EW LLEAD
                                              EAD CCOUNSEL  FORAAPPELLEES
                                                    OUNSEL FOR  PPELLEES AADCO
                                                                          AADCO IIMAGING,
                                                                                  MAGING, LLC
                                                                                          LLC AND
                                                                                              AND
AADCOMEDICAL,
AADCO  MEDICAL, INC.
                INC.                                                                            2
for Appellees, and designating Mr. Kenneth J. Ferguson of Gordon & Rees, LLP as

new lead counsel for Appellees, and grant any other relief they are entitled.

                                            Respectfully submitted,

                                            GORDON & REES, L.L.P.

                                            By: /s/
                                            By: /s/ Kenneth
                                                    Kenneth J. Ferguson
                                                             I Ferguson
                                              Kenneth J. Ferguson
                                              State Bar No. 6918100
                                              Email: KF'erguson@gordonrees.com
                                                      KFerguson@gordonrees.com
                                              Bradley B. Bush
                                              State Bar. No. 24057787
                                              Email: bbush@gordonrees.com
                                                      bbush@gordonrees.com
                                              816 Congress Avenue, Suite 1510
                                              Austin, TX
                                                      TX 78701
                                              Telephone:   512.391.0197
                                              Telephone: 512.391.0197
                                              Facsimile: 512.391.0183
                                              Facsimile:  512.391.0183

                                                and

                                            By: // s/ Richard P. Keeton
                                              Richard P. Keeton
                                              State Bar No. 11175000
                                              Email: rkeeton@mcguirewoods.com
                                                        rkeeton@mcguirewoods.com
                                              600 Travis Street, Suite 7500
                                              Houston, TX 77002-2906
                                              Telephone:     713.353.6678
                                              Telephone: 713.353.6678
                                              Facsimile: 832.214.9932
                                              Facsimile:     832.214.9932

                                                ATTORNEYS FOR DEFENDANTS
                                                AADCO IMAGING, LLC and
                                                AADCO MEDICAL, INC.




MOTION TO
MOTION TO W
          WITHDRAW   AND D
            ITHDRAW AND  DESIGNATION   OFNNEW
                           ESIGNATION OF  EW LLEAD
                                              EAD CCOUNSEL  FORAAPPELLEES
                                                    OUNSEL FOR  PPELLEES AADCO
                                                                          AADCO IIMAGING,
                                                                                  MAGING, LLC
                                                                                          LLC AND
                                                                                              AND
AADCOMEDICAL,
AADCO  MEDICAL, INC.
                INC.                                                                            3
                                            CERTIFICATE OF SERVICE

                       hereby certify
                     I hereby   certify that     January 21,
                                        that on January   21, 2015,
                                                              2015, a true and correct
                                                                                correct copy
                                                                                        copy of the
                                                                                                 the
               foregoing
               foregoing instrument
                          instrument was
                                       was electronically
                                           electronically filed
                                                          filed with
                                                                with the
                                                                     the Court
                                                                         Court causing
                                                                               causing aa copy to be
               served on the following counsel of record listed below.

               Simon W. Hendershot, III
               Christy L. Martin
               1800 Bering Drive, Suite 600
               Houston, Texas 77057
               trey@k-hpc.com
               cmartin@k-hpc.com

               David N. Cole, Esq.
               35 South Main Street
               Hanover, New Hampshire 03755-2047
               dcole@colelaw.com

                                                                   /s/ Kenneth J. Ferguson
                                                                   Is! Kenneth
                                                                   Kenneth J. Ferguson




/21943476v.1
               MOTION TO
               MOTION TO W
                         WITHDRAW   AND D
                           ITHDRAW AND  DESIGNATION   OFNNEW
                                          ESIGNATION OF  EW LLEAD
                                                             EAD CCOUNSEL  FORAAPPELLEES
                                                                   OUNSEL FOR  PPELLEES AADCO
                                                                                         AADCO IIMAGING,
                                                                                                 MAGING, LLC
                                                                                                         LLC AND
                                                                                                             AND
               AADCOMEDICAL,
               AADCO  MEDICAL, INC.
                               INC.                                                                            4